                                                          Case 2:18-cv-08420-RGK-PJW Document 130 Filed 08/06/20 Page 1 of 4 Page ID #:937



                                                                   1 FREEMAN MATHIS & GARY, LLP
                                                                       John K. Rubiner (SBN 155208)
                                                                   2 550 South Hope Street
                                                                       Suite 2200
                                                                   3 Los Angeles, CA 90071-2631
                                                                       Telephone: 213-615-7060
                                                                   4 E-mail:        JRubiner@fmglaw.com
                                                                       Attorney for Scott Spear
                                                                   5

                                                                   6

                                                                   7

                                                                   8                        UNITED STATES DISTRICT COURT
                                                                   9       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                  10

                                                                  11 UNITED STATES OF AMERICA                 Case No. 2:18-CV-08420-RGK(PJW)
FREEMAN MATHIS & GARY, LLP




                                                                  12                Plaintiff,
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200

                                   TELEPHONE (213) 615-7060




                                                                  13        v.
                                                                  14 $1,546,076.35 IN BANK FUNDS              CERTIFICATION AND NOTICE
                                                                       SEIZED FROM REPUBLIC BANK              OF INTERESTED PARTIES
                                                                  15   OF ARIZONA ACCOUNT ‘1889;              [L.R. 7.1-1]
                                                                       $1,001,731.18 IN BANK FUNDS
                                                                  16   SEIZED FROM REPUBLIC BANK
                                                                       OF ARIZONA ACCOUNT ‘2592;
                                                                  17   $206,156.00 IN BANK FUNDS
                                                                       SEIZED FROM REPUBLIC BANK
                                                                  18   OF ARIZONA ACCOUNT ‘1938;
                                                                       $501,248.14 IN BANK FUNDS
                                                                  19   SEIZED FROM REPUBLIC BANK
                                                                       OF ARIZONA ACCOUNT ‘8103;
                                                                  20   $251,436.00 IN BANK FUNDS
                                                                       SEIZED FROM REPUBLIC BANK
                                                                  21   OF ARIZONA ACCOUNT ‘8162;
                                                                       ANY AND ALL FUNDS SEIZED
                                                                  22   FROM REPUBLIC BANK OF
                                                                       ARIZONA ACCOUNT ‘8189;
                                                                  23   $621,832.06 IN U.S. CURRENCY
                                                                       SEIZED FROM PERKINS COIE
                                                                  24   TRUST COMPANY ACCOUNT
                                                                       ‘0012; $9,882,828.72 IN
                                                                  25   INVESTMENT FUNDS SEIZED
                                                                       FROM PERKINS COIE TRUST
                                                                  26   COMPANY; $34,149,280 IN
                                                                       INVESTMENT FUNDS SEIZED
                                                                  27   FROM ACACIA CONSERVATION
                                                                       FUND LP; $278.73 IN BANK FUNDS
                                                                  28   SEIZED FROM BANK OF AMERICA
                                                                       ACCOUNT ‘8225; AND $1,038.42 IN
                                                                       BANK FUNDS SEIZED FROM
                                                                                                          1
                                           Case 2:18-cv-08420-RGK-PJW Document 130 Filed 08/06/20 Page 2 of 4 Page ID #:938



                                                                   1 BANK OF AMERICA ACCOUNT
                                                                       ‘7054,
                                                                   2
                                                                                    Defendants.
                                                                   3

                                                                   4        TO THE COURT AND ALL PARTIES OF RECORD:
                                                                   5        The undersigned counsel of record for Claimant Scott Spear certifies that the
                                                                   6 following parties may have a pecuniary interest in the outcome of this case. The

                                                                   7 representations are made to enable the court to evaluate possible disqualification or

                                                                   8 recusal.

                                                                   9        Party                                             Connection/Interest
                                                                  10        James Larkin                                        Potential Claimant
                                                                  11        John Brunst                                         Potential Claimant
FREEMAN MATHIS & GARY, LLP




                                                                  12        Michael Lacey                                       Potential Claimant
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200

                                   TELEPHONE (213) 615-7060




                                                                  13
                                                                            Scott Spear                                         Claimant
                                                                  14

                                                                  15
                                                                            Troy Larkin                                         Potential Claimant
                                                                  16
                                                                            Ramon Larkin                                        Potential Claimant
                                                                  17
                                                                            Margaret Larkin                                     Potential Claimant
                                                                  18
                                                                            Medalist Holdings, Inc.                             Potential Claimant
                                                                  19

                                                                  20        Leeward Holdings, LLC                               Potential Claimant

                                                                  21        Camarillo Holdings, LLC                             Potential Claimant
                                                                  22        Vermillion Holdings, LLC                            Potential Claimant
                                                                  23        Cereus Properties, LLC                              Potential Claimant
                                                                  24        Shearwater Investments, LLC                         Potential Claimant
                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                                                               2
                                           Case 2:18-cv-08420-RGK-PJW Document 130 Filed 08/06/20 Page 3 of 4 Page ID #:939



                                                                   1
                                                                       DATED: August 6, 2020.   FREEMAN MATHIS & GARY, LLP
                                                                   2

                                                                   3

                                                                   4                            By:      /s/ John K. Rubiner
                                                                                                       John Rubiner
                                                                   5                                  Attorney for Scott Spear
                                                                   6

                                                                   7

                                                                   8

                                                                   9
                                                                  10

                                                                  11
FREEMAN MATHIS & GARY, LLP




                                                                  12
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200

                                   TELEPHONE (213) 615-7060




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                                                  3
                                           Case 2:18-cv-08420-RGK-PJW Document 130 Filed 08/06/20 Page 4 of 4 Page ID #:940



                                                                   1                            CERTIFICATE OF SERVICE
                                                                   2
                                                                            I hereby certify that on the 6th day of August, 2020, I electronically transmitted
                                                                   3 this Claim to the Clerk of the Court via the CM/ECF system whose transmittal of a

                                                                   4 Notice of Electronic Filing (NEF) constitutes service, pursuant to the Federal Rules
                                                                     of Civil and Criminal Procedure, to the following CM/ECF registrants:
                                                                   5

                                                                   6   John J. Kucera
                                                                       AUSA - Office of US Attorney
                                                                   7   Asset Forfeiture Section
                                                                   8   Email: john.kucera@usdoj.gov
                                                                       Attorney for United States
                                                                   9
                                                                  10   Dan G. Boyle
                                                                       AUSA - Office of US Attorney
                                                                  11   Asset Forfeiture Section
FREEMAN MATHIS & GARY, LLP




                                                                  12   Email: Daniel.Boyle2@usdoj.gov
                             LOS ANGELES, CALIFORNIA 90071-2631
                              550 SOUTH HOPE STREET, SUITE 2200




                                                                       Attorney for United States
                                   TELEPHONE (213) 615-7060




                                                                  13

                                                                  14

                                                                  15                                                 By: /s/ John K. Rubiner
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                                                                 4
